Pea

Case 2:17-cv-00232-SPC-MRM Document 51 Filed 03/25/19 Page 1 of 1 PagelD 334
Case 2:17-cv-00232-SPC-MRM Document 33-1 Filed 03/12/19 Page 1 of 1 PagelD 271

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

Paulcin v. Wexford, et al., Case No. 2:17-cv-232-FtM-38MRM

I,

A
“1

RETURN OF SERVICE
(Return to Clerk of Court)

I hereby acknowledge that service of process was executed by serving Defendant

__ by giving him/her a true copy of the documents listed in

the order directing service of process.

 

 

Il.

the following reason(s):

Il.

address for Defendant

located):

I hereby acknowledge that service of process cannot be executed upon the Defendant for

 

DATE OF ATTEMPTED SERVICE:

BY:
(Special Appointee)

 

 

_ Certified by:

(Special Appointee)

I have checked our institution’s records and have __ have not____ located a forwarding

Forwarding Address (if

Vissy robes
aay bug

Mm
Ci

d

7

LE =|

 
